DETAILED ACTION
This Action is responsive to the Amendment filed on 04/19/2021.
 
Notice of Pre-AlA or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54 (citation omitted). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id. Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (citations omitted). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The Specification, as originally filed, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment material, and a hole transport material that meet the electron affinity and ionization potential relationships expressed in the following claimed expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value of ionization potential for the hole transport material, EAET is the value of electron affinity for the electron transport material, EAAB is AB is the value of the ionization potential for the organic pigment material. 

The prosecution history “is often of critical significance in determining the meaning of the claims” because it “contains the complete record of all the proceedings before the Patent and Trademark Office, including any express representations made by the applicant regarding the scope of the claims.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). During prosecution, “[a]pplicants can define (lexicography), explain, or disavow claim scope.” Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir. 2015). “A statement made during prosecution of related patents may be properly considered in construing a term common to those patents.” Id. “The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent.” Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003). 
Applicant indicated, on page 13 in their Office Action Response filed on 07/20/2020, that oxazole as the electron transport material, quincridone as the organic pigment, and carbazole as the hole transport material will not satisfy the relationship expression (2) IPAB > IPHT identified above.  However, in Applicant’s original disclose, see e.g., paragraphs [0034-0036], oxazole derivatives are examples of electron transport materials, quinacridone-based derivatives are examples of organic pigment materials, and carbazole derivatives are examples of hole transport material. Therefore, not all combinations of the electron transport material, the organic pigment material, and the hole transport material as listed in the Specification will meet the claimed relationship expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV. 

The Examiner notes that paragraph [0034] discloses examples of hole transport materials, that paragraph [0035] discloses examples of electron transport materials, and that paragraph Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353 (Fed. Cir. 2010). For that reason, the written description requirement prohibits a patentee from "leaving it to the . . . industry to complete an unfinished invention." Id. 

Therefore, the Specification, as originally filed, fails to show possession of the claimed invention because it fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment, and a hole transport material that will meet the claimed relationships expressed in the following electron affinity and ionization potential expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV.

Scope of Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for at least one electron transport material and at least one organic pigment material with the relationship expressed in the following electron affinity expression: (1) EAET > EAAB, does not reasonably provide a scope of enablement for a photoelectric conversion layer that contains a combination of mixtures of an electron transport material, an organic pigment material, and a hole transport material that will meet relationships expressed in the following electron affinity and ionization potential expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV. 
The Specification, as originally filed, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment material, and a hole transport material that will meet relationships expressed in the following expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value of ionization potential for the hole transport material, EAET is the value of electron affinity for the electron transport material, EAAB is the value of electron affinity for the organic pigment material, and IPAB is the value of the ionization potential for the organic pigment material. The Examiner notes that paragraph [0034] discloses examples of hole transport materials, that paragraph [0035] discloses examples of electron transport materials, and that paragraph [0036] discloses examples of organic pigments. The Examiner further notes that paragraph [0057] provides an example where fullerene (C60) is used as the electron transport material and subphthalocyanine derivative (F6-SubPc-F) is used as organic pigment material in Table 1 at paragraph [0059], thereby meeting the relationship expressed in the following expression: (1) EAET > EAAB. 
Applicant indicated, on page 13 in their Office Action Response filed on 07/20/2020, that oxazole as the electron transport material, quincridone as the organic pigment, and carbazole as the hole transport material will not satisfy the relationship expression (2) IPAB > IPHT identified above.  However, in Applicant’s original disclosure, see e.g., paragraphs [0034-0036], oxazole derivatives are examples of electron transport materials, quinacridone-based derivatives are examples of organic pigment materials, and carbazole derivatives are examples of hole transport material. Therefore, not all combinations of the electron transport material, the organic pigment material, and the hole transport material as listed in the Specification will satisfy the relationship expressions. See Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378-79 (Fed. Cir. 2007) (“That full scope must be enabled . . . .”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999) (“The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.”).

Undue Experimentation: Wands Factors

The Amount of Direction Provided by the Inventor:
The Specification has not provided any direction as to the material combinations for the photoelectric conversion layer containing a mixture of the electron transport material, the organic pigment material, and the hole transport material that will meet the claimed invention. Further, the Applicant’ Specification has not provided any direction regarding the specific materials used for the photoelectric conversion layer that will meet the electron affinity and ionization potential relationships expressed as follows: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value ionization potential of the hole transport material, EAET is the value of electron affinity of the electron transport material, EAAB is the value of electron affinity of the organic pigment material, and IPAB is the value of the ionization potential of the organic pigment material.



The Existence of Working Examples:
The Specification has not provided any working examples regarding the photoelectric conversion layer containing which mixture of the electron transport material, the organic pigment material, and the hole transport material will meet the claimed invention. Further, the Applicant’s Specification has not provided any working examples of the specific materials used for the photoelectric conversion layer that will meet the electron affinity and ionization potential relationships expressed as follows: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV, where IPHT is the value ionization potential of the hole transport material, EAET is the value of electron affinity of the electron transport material, EAAB is the value of electron affinity of the organic pigment material, and IPAB is the value of the ionization potential of the organic pigment material.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
Applicant argues (Written Description):
Applicant argues that the amended claims overcome the written description requirement. 

Examiner responds (Written Description):
Examiner respectfully disagrees. The Specification, as of its filing date, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment, and a hole transport material that will meet the claimed relationships expressed in the following electron affinity and ionization potential expressions: (1) EAET > EAAB; (2) IPAB > IPHT; and (3) IPHT-EAET > 1.0 eV.
Applicant argues (Scope of Enablement):
Applicant argues that the amended claims overcome the enablement requirement. 




Examiner respectfully disagrees. The Specification does not provide any direction regarding specific material for the photoelectric conversion layer nor any working examples of specific materials for the photoelectric conversion layer. Therefore, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
05/14/2021